 



Exhibit 10.58
FIFTH AMENDMENT TO CREDIT AGREEMENT
     LANDEC AG, INC., formerly know as Intellicoat Corporation, a Delaware
corporation (the “Company”) and OLD NATIONAL BANK, formerly known as American
National Bank, a national banking association (the “Bank”), being parties to
that certain Credit Agreement dated as of June 5, 2000, as previously amended
(collectively, the “Agreement”) hereby agree to further amend the Agreement by
this Fifth Amendment to Credit Agreement (this “Amendment”), on the terms and
subject to the conditions set forth as follows.
     1. DEFINITIONS. Terms used in this Amendment with their initial letters
capitalized are used as defined in the Agreement, unless otherwise defined
herein.

  a.   Amended Definitions. The following definitions are hereby amended and
restated in their respective entireties as follows:

  **   “Revolving Loan Maturity Date” means October 31, 2005, and thereafter any
subsequent date to which the Commitment may be extended by the Bank pursuant to
the terms of Section 2(a)(iv).

   b.      New Definition. The following definition is hereby added to Section 1
of the Agreement as follows:

  **   “Fifth Amendment” means that certain agreement entitled “Fifth Amendment
to Credit Agreement” between the Company and the Bank dated as of October 7th,
2004.

     2. THE REVOLVING LOAN. Section 2(a)(i), the first sentence of Section
2(a)(ii), and Section 2(a)(iii) of the Agreement are hereby amended and restated
in their respective entireties as follows:

  (i)   The Commitment — Use of Proceeds. From the date of the Fifth Amendment
and until the Revolving Loan Maturity Date, the Bank agrees to make Advances
(collectively, the “Revolving Loan”) under a revolving line of credit from time
to time to the Company of amounts not exceeding in the aggregate at any time
outstanding the lesser of Seven Million Five Hundred Thousand and 00/100 Dollars
($7,500,000.00) (the “Commitment”) or the Borrowing Base, provided that all of
the conditions of lending stated in Section 7 of this Agreement as being
applicable to the Revolving Loan have been fulfilled at the time of each
Advance. Proceeds of the Revolving Loan may be used by the Company only for
working capital purposes.     (ii)   Method of Borrowing. The obligation of the
Company to repay the Revolving Loan shall be evidenced by the Promissory Note of
the

 



--------------------------------------------------------------------------------



 



      Company in the form of Exhibit “A” attached to the Fifth Amendment (the
“Revolving Note”).     (iii)   Interest on the Revolving Loan. The principal
amount of the Revolving Loan outstanding from time to time shall bear interest
until maturity of the Revolving Note at a rate per annum equal to the Prime Rate
plus three eighths of one percent (.375%). After maturity, whether on the
Revolving Loan Maturity Date or on account of acceleration upon the occurrence
of an Event of Default, and until paid in full, the Revolving Loan shall bear
interest at a per annum rate equal to the Prime Rate plus four and one-half
percent
(4-1/2%). Accrued interest shall be due and payable monthly on the last Banking
Day of each month prior to maturity. After maturity, interest shall be payable
as accrued and without demand.

     3. REPRESENTATIONS AND WARRANTIES. To induce the Bank to enter into this
Amendment, the Company affirms that the representations and warranties continued
in the Agreement are correct and accurate as of the date of this Amendment,
except that (i) they shall be deemed also to refer this Amendment, as well as
all documents named herein, and (ii) Section 3(d) shall be deemed also to refer
to the most recent audited and unaudited financial statements of the Company
furnished to the Bank.
     4. EVENTS OF DEFAULT. The Company certifies to the Bank that no Event of
Default or Unmatured Event of Default under the Agreement has occurred and is
continuing as of the date of this Amendment.
     5. CONDITIONS PRECEDENT. This Amendment shall become effective upon receipt
of the following by the Bank, duly executed and in form and substance
satisfactory to the Bank:

  a.   This Amendment.     b.   The Revolving Loan Note in the form attached
hereto as Exhibit “A”.     c.   The Reaffirmation of Guaranty Agreement in the
form attached hereto as Exhibit “B,” duly executed by Landec Corporation.     e.
  The Acknowledgment and Consent of Subordinated Creditor in the form attached
hereto as Exhibit “C,” duly executed by Landec Corporation.     f.   A
Resolution of the Board of Directors of the Company authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents named
herein to which the Company is a party certified as of the closing date by the
Secretary of the Board of Directors.

Page 2



--------------------------------------------------------------------------------



 



  g.   A certificate of the Secretary of the Board of Directors of the Company
certifying the names of the officer or officers authorized to sign this
Amendment and other Loan Documents named herein to which the Company is a party.
    h.   A Resolution of the Board of Directors of Landec authorizing the
execution, delivery and performance of the Reaffirmation of Guaranty Agreement,
the Acknowledgment and Consent of Subordinated Creditor, and the other Loan
Documents named herein to which Landec is a party certified as of the closing
date by the Secretary of the Board of Directors.     i.   A certificate of the
Secretary of the Board of Directors of the Landec certifying the names of the
officer or officers authorized to execute the Reaffirmation of Guaranty
Agreement, the Acknowledgment and Consent of Subordinated Creditor, and other
Loan Documents named herein to which Landec is a party.     j.   Payment of the
reasonable attorneys’ fees of counsel for the Bank incurred in connection with
the drafting and negotiation of this Amendment; and     k.   Such other
instruments, agreements, and documents as may be required by the Bank pursuant
hereto.

     9. EFFECT OF FIFTH AMENDMENT. Except as amended by this Amendment, all of
the terms and conditions of the Agreement shall continue unchanged and in full
force and effect together with this Amendment.
     IN WITNESS WHEREOF, the Company and the Bank, by their respective duly
authorized officers, have executed and delivered in Indiana this Fifth Amendment
to Credit Agreement as of October 7, 2004.

              LANDEC AG, INC., formerly known as
Intellicoat Corporation, a Delaware corporation
 
       
 
       
 
  By:   /s/ Michael E. Godlove
 
       
 
      Michael E. Godlove, Chief Financial Officer

Page 3



--------------------------------------------------------------------------------



 



              OLD NATIONAL BANK, formerly known as
American National Bank, a national banking association
 
       
 
       
 
  By:   /s/ John T. Travis, SVP
 
       
 
      John T. Travis, Senior Vice President and Senior Lender

Page 4



--------------------------------------------------------------------------------



 



SCHEDULE OF EXHIBITS

     
Exhibit “A” —
  Promissory Note (Revolving Loan) ($7,500,000.00)
 
   
Exhibit “B” —
  Reaffirmation of Guaranty Agreement (Landec Corporation)
 
   
Exhibit “C” —
  Acknowledgment and Consent of Subordinated Creditor (Landec Corporation)

Page 5